        Case 9:19-cv-00119-KLD Document 85 Filed 03/22/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION


PATRICIA J. RECKLEY,                                  CV 19-119-M-KLD

                    Plaintiff,
                                                 ORDER GRANTING
       vs.                                    DEFENDANT’S UNOPPOSED
                                                  MOTION TO SET
COMMUNITY NURSING, INC. d/b/a                      EXAMINATION
THE VILLAGE HEALTH AND
REHABILITATION,

                    Defendants.


      Defendant has filed a Motion to Set Examination, in which Defendant seeks

to set an examination of Plaintiff’s room at The Village Health and Rehabilitation

by Defendant’s expert. (Doc. 84.) The motion being unopposed, and pursuant to

Fed. R. Civ. P. 34(a)(2), Defendant’s motion is GRANTED. Defendant’s expert is

hereby set to examine Plaintiff’s room on March 24, 2021, at 4:30 p.m.

      DATED this 22nd day of March, 2021.




                                 Kathleen L. DeSoto
                                 United States Magistrate Judge
